{¶ 1} The judgment of the court of appeals is reversed, on the authority of State v. Brown, 119 Ohio St.3d 447, 2008-Ohio-4569, 895 N.E.2d 149, as to the court of appeals’ holding on appellant’s fourth assignment of error below to the extent that the two counts of felonious assault in violation of R.C. 2903.11(A)(1) and (2) were held not to be allied offenses of similar import under R.C. 2941.25(A). The cause is remanded to the trial court for further proceedings consistent with State v. Brown.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.